PER CURIAM.
Appellant, Clinton E. Weeks, appeals from a final order of dissolution of marriage. Specifically, Mr. Weeks appeals from that portion of the order providing that “[t]he husband shall pay the wife $8,000.00 within 90 days from August 17, 1992, subject to penalties of contempt if said payment is not made within said time.” Mr. Weeks objects to this provision on the grounds that an order of contempt may not be entered without a finding of ability to pay and that the court may not hold one in contempt for failure to comply with a property settlement as distinguished from child support or alimony. *50Since no order of contempt has actually been entered, Mr. Weeks’ appeal is premature. There being no other objections to the order of dissolution, it is AFFIRMED.
BOOTH, LAWRENCE and DAVIS, JJ., concur.